NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

TYREEK J. JACOBS,                                   Civil Case No. 18-10038 (SDW)(LDW)

                              Plaintiff,

                 v.                                  ORDER

PO ROBERT KEEGAN and PATERSON
POLICE DEPARTMENT,
                                                     January 7, 2019
                             Defendants.


WIGENTON, District Judge.

       Before this Court is the Report and Recommendation (“R&R”) entered on December 10,

2018 by Magistrate Judge Leda Dunn Wettre (“Judge Wettre”), recommending that plaintiff’s case

be dismissed without prejudice. Neither Plaintiff nor Defendants filed an objection to the R&R.

       This Court has reviewed the reasons set forth by Judge Wettre in the R&R and the other

documents in this matter. Based on the foregoing, and for good cause shown, it is hereby

       ORDERED that the R&R of Judge Wettre (ECF No. 26) is ADOPTED as the conclusions

of law of this Court.

       SO ORDERED.

                                                        s/ Susan D. Wigenton
                                                        SUSAN D. WIGENTON
                                                        UNITED STATES DISTRICT JUDGE

Orig: Clerk
cc:   Magistrate Judge Wettre
      Parties
